DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 6, 8, 12-21, and 23-24 are allowable. The restriction requirement between groups , as set forth in the Office action mailed on 2/18/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/18/2021 is withdrawn.  Claims 12-19, directed to a method of treating a tumor, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Cunningham on 1/24/2022.

The application has been amended as follows: 

Claim 7 (Cancelled)
Claim 8 (Currently Amended): The microparticle drug carrier of claim 1 [[7]], wherein an amount of the chemotherapeutic anticancer drug released is 4-8 times greater when the microparticle drug carrier is in contact with a medium having a pH in a range of 3.5-5.5 than a medium having a pH in a range of 6.4-8.4.
Claim 13 (Currently Amended) The method of claim 12, wherein at least one selected from 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not reasonably teach or suggest an uncoated spheroidal microparticle drug carrier with the specific structure as claimed.  There is no motivation for a person of ordinary skill in the art to remove the coatings taught in the prior art, as such a removable would render the composition of the prior art inoperable, as the coating is taught to be critical to stabilize the drug in the carrier. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Melissa L Fisher/           Primary Examiner, Art Unit 1611